Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                        February 7, 2017




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
    PERRY DALE SIPE,                                                No. 48499-4-II

                               Appellant,

         v.

    MELISSA LYNN SIPE,                                       UNPUBLISHED OPINION

                               Respondent,

        WORSWICK, P.J. — Perry Sipe appeals the superior court’s dismissal of his petition for

postsecondary support. He argues that the superior court erred by ruling that the petition for

postsecondary support was untimely because it was filed after the Sipes’ daughter turned 18, as

required by the child support order. Perry1 argues that the petition for postsecondary support was

timely filed because child support continued until the child graduated high school. We disagree

and affirm.




1
 Because both parties have the same last name, we refer to the parties by their first names. No
disrespect is intended.
No. 48499-4-II



                                              FACTS

       Perry and Melissa divorced in 2013. As part of the dissolution proceedings, the superior

court entered an order of child support for their two minor children. The order addressed the

termination of child support and conditional postsecondary educational support as follows:

       3.13 TERMINATION OF SUPPORT.

       Support shall be paid until each child reaches age 18 or graduates from high school,
       whichever is later, but not after age 19, except as otherwise provided below in
       Paragraph 3.14.

       3.14 POST SECONDARY EDUCATIONAL SUPPORT.

       The right to petition for post-secondary educational support is reserved so long as
       the right is exercised prior to the child turning age 18.

Clerk’s Papers at 151.

       On May 5, 2015, Perry filed a petition for postsecondary educational support for the

Sipes’ eldest daughter, S.S. S.S. was 18 at the time but had not yet graduated high school.

       The superior court dismissed Perry’s petition for postsecondary support as untimely

because it was filed after S.S. had turned 18. Perry appeals dismissal of his petition.

                                           ANALYSIS

                         I.      PETITION FOR POSTSECONDARY SUPPORT

       Perry argues that because section 3.13 of the order for child support extended child

support until the child reached 18 or graduated high school, whichever was later, and the petition

for postsecondary support was filed before S.S. graduated high school, the petition was timely

filed. We disagree.




                                                 2
No. 48499-4-II



       Interpreting a parenting plan or a child support order is a question of law that we review

de novo. In re Marriage of Cota, 177 Wn. App. 527, 534, 312 P.3d 695 (2013). “In determining

whether the child support order authorizes an award of postsecondary educational support, we

look to whether ‘the support-paying parent has notice that the support obligation will extend past

the age of majority.’” Cota, 177 Wn. App. at 534 (quoting Rains v. Dep’t of Soc. & Health

Servs., 98 Wn. App. 127, 137, 989 P.2d 558 (1999)). Where the terms of a dissolution decree

clearly state that support terminates upon the occurrence of specific events, the superior court

lacks authority to consider a postsecondary educational support award after the occurrence of

those events. Cota, 177 Wn. App. at 534.

       Here, paragraph 3.13 of the child support order required Melissa to pay child support

until S.S. graduated from high school. Perry argues that because child support had not

terminated prior to his petition for postsecondary support, his petition was not untimely. In

effect, Perry is arguing that paragraph 3.13 essentially nullifies paragraph 3.14 which expressly

states that a petition for postsecondary support must be exercised prior to the child reaching the

age of 18.

       Perry relies exclusively on our opinion in Cota, 177 Wn. App at 527. However, Cota is

factually distinguishable.

       In Cota, the order of child support expressly provided for postsecondary support and

required the parties to pay their shares of any postsecondary expenses. Cota, 177 Wn. App. at

535. There, we held that because the order expressly provided that the postsecondary support

obligation would not terminate when the child turned 18, the petition for postsecondary support



                                                 3
No. 48499-4-II



was timely. Cota, 177 Wn. App. at 535. In contrast, the order of child support here expressly

terminated the potential for postsecondary support at the age of 18.

       The order of child support at issue was explicit as to when a petition for postsecondary

support must be filed. Because paragraph 3.14 expressly provided that a petition for

postsecondary support must be filed prior to the child turning 18, the superior court had no

authority to award postsecondary support because the petition was filed after S.S. had turned 18.

Paragraph 3.13 did not create an exception for Perry to file the petition for postsecondary support

after S.S. turned 18.

       Consequently, we hold that the superior court did not err by dismissing the petition for

postsecondary support as untimely.

                                     II.     ATTORNEY FEES

       Melissa requests attorney fees under RAP 18.9, arguing that Perry’s appeal was frivolous.

We agree.

       “An appeal is frivolous if, considering the entire record, the court is convinced that the

appeal presents no debatable issues upon which reasonable minds might differ, and that the

appeal is so devoid of merit that there is no possibility of reversal.” Advocates for Responsible

Dev. v. W. Wash. Growth Mgmt. Hearings Bd., 170 Wn.2d 577, 580, 245 P.3d 764 (2010). An

appeal is not frivolous where the appellant raises even one debatable issue. Advocates, 170

Wn.2d at 580.




                                                 4
No. 48499-4-II



       Here, Perry’s appeal presented no debatable issues upon which reasonable minds might

differ. Because Perry’s appeal was frivolous, we grant Melissa’s request for attorney fees and

costs in an amount to be determined by the commissioner of this court pursuant to RAP 18.1(d).

       We affirm.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                                   Worswick, P.J.
 We concur:



 Johanson, J.




 Sutton, J.




                                                5